


Exhibit 10.5
OMNICELL, INC.

PERFORMANCE CASH AWARD GRANT NOTICE

(2009 EQUITY INCENTIVE PLAN)
Omnicell, Inc. (the “Company”), pursuant to the Company’s 2009 Equity Incentive
Plan (the “Plan”), hereby grants to Participant a Performance Cash Award for a
Performance Cash Award as set forth below (the “Award”). This Award is subject
to all of the terms and conditions as set forth herein and in the Management
Equity Award Agreement (“Agreement”) and the Plan, each of which are attached
hereto and incorporated herein in their entirety. Capitalized terms not
explicitly defined in this Grant Notice but defined in the Plan shall have the
same definitions as in the Plan. Except as otherwise expressly provided herein,
in the event of any conflict between the terms in the Award and the Plan, the
terms of the Plan shall control.
Participant:        
Date of Grant:        
Maximum Performance Cash Award Value:        


Vesting Schedule:  Subject to Participant’s continued services through December
31, 2012, this Award will vest as follows:


“Organic Goals” -- [$_________] will vest upon the Committee’s determination
that the company revenue, excluding any revenue generated from acquisitions made
during 2012 or 2013 (organic revenue), for 2013 is at least [$__________] and
another [$__________] will vest upon the Committee’s determination that the
company revenue, excluding any revenue generated from acquisitions made during
2012 or 2013 (organic revenue), for 2013 is at least [$____________]; provided
that, in each case, the Company’s non-GAAP pro-forma operating margin remains at
least 12% or greater at year-end 2013, excluding expenses associated with
acquisitions.


“Inorganic Goals” -- In addition, [$__________] will vest upon the Committee’s
determination that the Acquisition Run Rate Revenue is [$__________] or above by
December 31, 2013. Acquisition Run Rate Revenue is calculated by summing the
quotients derived by dividing the actual revenue generated from each acquisition
completed during the year by the number of days that the Company owned the
acquired entity and multiplying that sum by 365. If the acquisition run rate
revenue is below [$_________], but acquisitions have been made that the
Committee deems to be transformative to the company, [$________] will vest in
the sole discretion of the Committee.
                                        
Payment Schedule: The Company shall pay Participant in settlement of a vested
Performance Cash Award as provided in Section 4 of the Agreement.
Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Grant Notice, the Agreement and the Plan.
Participant further acknowledges that as of the Date of Grant, this Grant
Notice, the Agreement and the Plan set forth the entire understanding between
Participant and the Company regarding the award of the Performance Cash
Incentives and supersede all prior oral and written agreements on that subject
with the exception of Awards previously granted and delivered to Participant
under the Plan.
Participant shall provide written notification to the Company no later than
thirty (30) days following Participant’s

  
 

--------------------------------------------------------------------------------




receipt of this Grant Notice of any objection by Participant to the terms of the
Award as set forth herein. Any such notification must be provided as set forth
in Section 13 of the attached Agreement. Participant’s failure to provide such
written notification within such thirty (30) day period shall constitute
Participant’s affirmative agreement to all the terms of the Award as set forth
in this Grant Notice, the Agreement and the Plan.
  
ATTACHMENTS:
Performance Cash Award Agreement and 2009 Equity Incentive Plan







--------------------------------------------------------------------------------


                                            
OMNICELL, INC.
2009 EQUITY INCENTIVE PLAN
PERFORMANCE CASH AWARD AGREEMENT


Pursuant to the Performance Cash Award Grant Notice (“Grant Notice”) and this
Performance Cash Award Agreement (“Agreement”), Omnicell, Inc. (the “Company”)
has granted you a Performance Cash Award pursuant to the Company’s 2009 Equity
Incentive Plan (the “Plan”) for up to the Maximum Value of your Performance Cash
Award as indicated in your Grant Notice (collectively, the “Award”). Capitalized
terms not explicitly defined in this Agreement but defined in the Plan shall
have the same definitions as in the Plan.
The details of your Award, in addition to those set forth in the Grant Notice,
are as follows.
1.GRANT OF THE AWARD. Subject to adjustment and the terms and conditions as
provided herein and in the Plan, your Performance Cash Award represents the
opportunity to vest in and receive a cash payment equal to an amount up to the
Maximum Performance Cash Award Value, as specified in your Grant Notice and
determined on the applicable vesting date. This Award was granted in
consideration of your services to the Company. Except as otherwise provided
herein, you will not be required to make any payment to the Company (other than
past and future services to the Company) with respect to your receipt of the
Award, the vesting of the Performance Cash Incentives or the settlement of your
Award.
2.    VESTING. Subject to the limitations contained herein, the Performance Cash
Incentives granted to you will vest as provided in the Vesting Schedule set
forth in your Grant Notice, provided that vesting will cease upon the
termination of your Continuous Status as an Employee.
3.    SETTLEMENT OF PERFORMANCE CASH INCENTIVE. In settlement of the portion of
your Performance Cash Award that vests, the Company shall pay you in cash an
amount equal to the amount that vests pursuant to the terms of the vesting
schedule, as determined on the applicable vesting date. The settlement of your
vested Performance Cash Award shall occur at the next practicable payroll period
following the Committee’s determination but not later than 60 days following the
applicable vesting date and not later than December 31, 2014.
4.    EXECUTION OF DOCUMENTS. You hereby acknowledge and agree that the manner
selected by the Company by which you indicate your consent to your Grant Notice
is also deemed to be your execution of your Grant Notice and of this Agreement.
You further agree that such manner of indicating consent may be relied upon as
your signature for establishing your execution of any documents to be executed
in the future in connection with your Award.
5.    TERMINATION OF CONTINUOUS SERVICE. Your Performance Cash Award shall
automatically terminate and cease to remain outstanding immediately upon the
cessation of your Continuous Service as an Employee. You shall have no further
right to receive consideration pursuant to such cancelled Performance Cash
Incentives.
6.    NON-TRANSFERABILITY OF THE AWARD.. Your Award is not transferable, except
by will or by the laws of descent and distribution. Notwithstanding the
foregoing, by delivering written notice to the Company, in a form satisfactory
to the Company, you may designate a third party who, in the event of your death,
shall thereafter be entitled to receive any payment pursuant to this Agreement.
7.    AWARD NOT A SERVICE CONTRACT. Your Award is not an employment or service
contract,




--------------------------------------------------------------------------------


and nothing in your Award shall be deemed to create in any way whatsoever any
obligation on your part to continue in the service of the Company or any
Affiliate, or on the part of the Company or any Affiliate to continue such
service. In addition, nothing in your Award shall obligate the Company or any
Affiliate, their respective members, boards of managers, managers, or employees
to continue any relationship that you might have as an Employee of the Company
or any Affiliate.
8.    NO EQUITY OR OWNERSHIP INTEREST. The grant of the Award to you does not
create or convey any equity or ownership interest in the Company nor any rights
commonly associated with any such interest, including, but not limited to, the
right to vote on any matters put before the Company’s stockholders. The Award
and the Performance Cash Incentives subject to the Award do not constitute
securities of the Company.
9.    WITHHOLDING OBLIGATIONS.
(a)    On or before the time you receive a distribution pursuant to your Award,
or at any time thereafter as requested by the Company, you hereby authorize any
required withholding from the consideration issuable to you and otherwise agree
to make adequate provision for any sums required to satisfy the federal, state,
local and foreign tax withholding obligations of the Company or any Affiliate
which arise in connection with your Award (the “Withholding Taxes”). The Company
may satisfy all or any portion of the obligation for Withholding Taxes relating
to your Award by withholding from any compensation otherwise payable to you by
the Company, whether pursuant to your Award or otherwise. Unless the tax
withholding obligations of the Company and/or any Affiliate are satisfied, the
Company shall have no obligation to deliver to you any consideration pursuant to
your Performance Cash Incentives.
(b)    In the event the Company’s obligation to withhold arises prior to the
delivery to you of consideration pursuant to your Performance Cash Incentives or
it is determined after the delivery of consideration to you that the amount of
the Company’s withholding obligation was greater than the amount withheld by the
Company, you agree to indemnify and hold the Company harmless from any failure
by the Company to withhold the proper amount.
10.    UNSECURED OBLIGATION. As of the Date of Grant specified in your Grant
Notice, the Company will credit to a bookkeeping account maintained by the
Company for your benefit, the Maximum Performance Cash Award Value subject to
your Award. Your Award is unfunded, and even as to any portion of the
Performance Cash Award which becomes vested, you shall be considered an
unsecured creditor of the Company with respect to the Company’s obligation, if
any, to issue any consideration pursuant to this Agreement. Nothing contained in
this Agreement, and no action taken pursuant to its provisions, shall create or
be construed to create a trust of any kind or a fiduciary relationship between
you and the Company or any other person.
11.    TAX CONSEQUENCES. You have reviewed with your own tax advisors the
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement. You are relying solely on such
advisors and not on any statements or representations of the Company or any of
its agents. You understand that you (and not the Company) shall be responsible
for your own tax liability that may arise as a result of your Award.
12.    NOTICES. Any notice or request required or permitted hereunder shall be
given in writing to each of the other parties hereto and shall be deemed
effectively given on the earlier of (a) the date of personal delivery, including
delivery by express courier, or (b) the date that is five days after deposit in
the United States Post Office (whether or not actually received by the
addressee), by registered or certified mail with postage and fees prepaid,
addressed at the following addresses, or at such other address(es) as a party
may designate by ten days’ advance written notice to each of the other parties
hereto:




--------------------------------------------------------------------------------


COMPANY:        Omnicell Inc.


[Address]

Attn: General Counsel
YOU:                Your address as on file with the Company’s
Human Resources Department at the time notice is given


Notwithstanding the foregoing, the Company may, in its sole discretion, decide
to deliver any documents related to participation in the Plan and this Award by
electronic means or to request your consent to participate in the Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and, if requested, to agree to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.
13.    MISCELLANEOUS.
(a)    The rights and obligations of the Company under your Award shall be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by the Company’s successors and assigns.
(b)    You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.
(c)    You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.
(d)    This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
(e)    All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.
14.    HEADINGS. The headings of the Sections in this Agreement are inserted for
convenience only and shall not be deemed to constitute a part of this Agreement
or to affect the meaning of this Agreement.
15.    GOVERNING PLAN DOCUMENTS. Your Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. Except as
otherwise expressly provided herein in the event of any conflict between the
terms in the Award and the Plan, the terms of the Plan shall control.
16.    SEVERABILITY. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.




--------------------------------------------------------------------------------


17.    CHOICE OF LAW. The interpretation, performance and enforcement of this
Agreement will be governed by the law of the state of California without regard
to such state’s conflicts of laws rules.
18.    AMENDMENT. This Agreement may not be modified, amended or terminated
except by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Agreement may
be amended solely by the Committee by a writing which specifically states that
it is amending this Agreement, so long as a copy of such amendment is delivered
to you, and provided that, except as provided in the next sentence, no such
amendment adversely affecting your rights hereunder may be made without your
written consent. The Committee reserves the right to change, by written notice
to you, the provisions of this Agreement in any way it may deem necessary or
advisable to carry out the purpose of the grant pursuant to Section 8(j) of the
Plan or as a result of any change in applicable laws or regulations or any
future law, regulation, ruling, or judicial decision, provided that any such
change shall be applicable only to rights relating to that portion of the Award
which is then subject to restrictions as provided herein.
.
* * * * *




